Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  The phrase in claim 8 “The method according to claim 7, wherein the ADS feature configured to operate within an operational design domain, ODD, and wherein the step of obtaining a machine-initiated request to deactivate the ADS feature comprises:” appears to contain a typographical error. It appears the phrase should instead read “The method according to claim 7, wherein the ADS feature is configured to operate within an operational design domain, ODD, and wherein the step of obtaining a machine-initiated request to deactivate the ADS feature comprises:”
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are a “a Pre-Cautionary Safety, PCS, module configured to…” as recited in claims 10 and 15, a “an Automated Driving System, ADS, module comprising an ADS feature configured to…” as recited in claim 15, and a “a system for managing a hand-over from an Automated Driving System, ADS, to a driver of a vehicle” as recited in claim 15.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 

Regarding the “Pre-Cautionary Safety, PCS, module” of claim 10 and 15 the specification states para [0040] “Further the system 20 has a Pre-Cautionary Safety (PCS) module 23 configured to impose a first set of pre- cautionary constraints for the ADS feature 21 while the ADS feature controls the vehicle.” and para [0047] “The control system 20 comprises one or more processors 11, a memory 12, a sensor interface 13 and a communication interface 14. The processor(s) 11 may also be referred to as a control circuit 11, control unit 11, controller 11, or control circuitry 11. The control system 20 preferably comprises a number of software/hardware modules as described in the foregoing, here generalized as "control circuitry" 11. The control circuitry 11 is configured to execute instructions stored in the memory 12 to perform a method for controlling a vehicle according to any one of the embodiments disclosed herein. Stated differently, the memory 12 of the control system 10 can include one or more (non- transitory) computer-readable storage mediums, for storing computer-executable instructions, which, when executed by one or more computer processors 11, for example, can cause the computer processors 11 to perform the techniques described herein. The memory 12 optionally includes high-speed random access memory, such as DRAM, SRAM, DDR RAM, or other random access solid-state memory devices; and optionally includes non-volatile memory, such as one or more magnetic disk storage devices, optical disk storage devices, flash memory devices, or other non-volatile solid-state storage devices.” Thus, the structure of the “Pre-Cautionary Safety, PCS, module” will be interpreted as control circuitry.

Regarding the “Automated Driving System, ADS, module comprising an ADS feature” of claim 15 the specification states, para [0040] “Fig. 2 is a schematic block diagram representation of a system 20 for managing a hand-over from an ADS 20 to a driver 22 of a vehicle. The ADS comprises an ADS feature, here generalized as a path planning or trajectory planning module 21.” Where as shown in fig. 2 module 21 is within the system 20 and para [0047] “The control system 20 comprises one or more processors 11, a memory 12, a sensor interface 13 and a communication interface 14. The processor(s) 11 may also be referred to as a control circuit 11, control unit 11, controller 11, or control circuitry 11. The control system 20 preferably comprises a number of software/hardware modules as described in the foregoing, here generalized as "control circuitry" 11. The control circuitry 11 is configured to execute instructions stored in the memory 12 to perform a method for controlling a vehicle according to any one of the embodiments disclosed herein. Stated differently, the memory 12 of the control system 10 can include one or more (non- transitory) computer-readable storage mediums, for storing computer-executable instructions, which, when executed by one or more computer processors 11, for example, can cause the computer processors 11 to perform the techniques described herein. The memory 12 optionally includes high-speed random access memory, such as DRAM, SRAM, DDR RAM, or other random access solid-state memory devices; and optionally includes non-volatile memory, such as one or more magnetic disk storage devices, optical disk storage devices, flash memory devices, or other non-volatile solid-state storage devices.” Thus, the structure of the “Automated Driving System, ADS, module comprising an ADS feature” will be interpreted as control circuitry.

Regarding the “system for managing a hand-over from an Automated Driving System, ADS, to a driver of a vehicle” of claim 15 the specification states, para [0040] “Fig. 2 is a schematic block diagram representation of a system 20 for managing a hand-over from an ADS 20 to a driver 22 of a vehicle.” Where as shown in fig. 2 module 21 is within the system 20 and para [0047] “The control system 20 comprises one or more processors 11, a memory 12, a sensor interface 13 and a communication interface 14. The processor(s) 11 may also be referred to as a control circuit 11, control unit 11, controller 11, or control circuitry 11. The control system 20 preferably comprises a number of software/hardware modules as described in the foregoing, here generalized as "control circuitry" 11. The control circuitry 11 is configured to execute instructions stored in the memory 12 to perform a method for controlling a vehicle according to any one of the embodiments disclosed herein. Stated differently, the memory 12 of the control system 10 can include one or more (non- transitory) computer-readable storage mediums, for storing computer-executable instructions, which, when executed by one or more computer processors 11, for example, can cause the computer processors 11 to perform the techniques described herein. The memory 12 optionally includes high-speed random access memory, such as DRAM, SRAM, DDR RAM, or other random access solid-state memory devices; and optionally includes non-volatile memory, such as one or more magnetic disk storage devices, optical disk storage devices, flash memory devices, or other non-volatile solid-state storage devices.” Thus, structure of the “system for managing a hand-over from an Automated Driving System, ADS, to a driver of a vehicle” will be interpreted as control circuitry.
It is also interpreted the control circuitry of the “Pre-Cautionary Safety, PCS, module”, “Automated Driving System, ADS, module comprising an ADS feature” and “system for managing a hand-over from an Automated Driving System, ADS, to a driver of a vehicle” can be a single shared control circuitry.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-11, and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Honda et al. (US 20200180661 A1; hereinafter known as Honda).
Regarding claim 1, Honda teaches A method for managing a hand-over from an Automated Driving System, ADS, to a driver of a vehicle, wherein the ADS comprises an ADS feature being associated with a first set of pre-cautionary constraints out of a plurality of pre-cautionary constraints imposed by a Pre-cautionary Safety, PCS, module while the ADS feature controls the vehicle, the method comprising:
{Para [0004] “When the automated driving is switched to the manual driving, it is desirable to perform smooth handover of the driving control to the driver. An aspect of the present invention provides a technique for smoothly performing the handover performed when the automated driving is switched to the manual driving.”

Fig. 5 S501, para [0059] “In step S501, the ECU 20A (travel control unit 401) performs the automated driving in a normal mode. The normal mode is a mode in which the steering, driving, and braking are all performed as required to try to reach a destination.” 
where the normal mode can be considered a first set of precautionary constraints associated with an ADS feature.

The process of fig. 5 is performed by a control system
Para [0054] “An example of the control of the control system 1 will be described with reference to FIGS. 4 and 5. FIG. 5 is a flowchart for describing the action performed after the automated driving starts. FIG. 4 describes the functions of the ECUs 20A and 21B for carrying out the flowchart shown in FIG. 5. The ECUs 20A and 21B function as a control apparatus that controls the vehicle V.”

Para [0055] “The ECU 20A includes a travel control unit 401, a function determination unit 402, and a switching control unit 403. The travel control unit 401, the function determination unit 402, and the switching control unit 403 may each be achieved by a dedicated circuit, such as an ASIC (application specific integrated circuit), or may be achieved when a general-purpose processor, such as a CPU, executes a program read into a memory. The travel control unit 401 performs the automated driving of the vehicle V. Specifically, the travel control unit 401 outputs control instructions to the ECUs 22A, 23A, and 27A to control the actuator group including a steering actuator, a braking actuator, and a driving actuator of the vehicle V in such a way that the vehicle V automatically travels irrespective of the driver's driving operation. The travel control unit 401 sets a travel route along which the vehicle V travels and refers to the result of the position recognition performed by the ECU 28A and the surrounding environment information (result of sensing of target object) to cause the vehicle V to travel along the set travel route. The function determination unit 402 determines whether the functions of the travel control unit 401 and the actuator group of the vehicle V have deteriorated. The switching control unit 403 controls the switching between the automated driving and the manual driving.”
Where the various units of the control system are performing the functions of the PCS and ADS
}

obtaining a request to deactivate the ADS feature;
{fig. 5 s501-s503, showing the control steps of when the vehicle is operating in a normal automated mode it can determine it needs to switch to manual mode and present a notification thus the notification is being presented in response to obtaining a request to switch out of normal autonomous mode.
}

providing partial control of the vehicle to the driver in order to enable manual driver operation of the vehicle based on the obtained request, wherein the partial control comprises access to steering, acceleration, and braking of the vehicle while the PCS module imposes a second set of pre-cautionary constraints out of the plurality of pre- cautionary constraints for the driver while the driver has partial control of the vehicle;
{ fig. 5 S505, Para [0004] “In step S505, the ECU 20A (travel control unit 401) starts the automated driving in a natural deceleration mode. The natural deceleration mode is a mode in which only the steering is performed as required to wait for the driver's response to the driving handover notification. In the natural deceleration mode, no active braking is performed by the ECU 23A, but the vehicle V is decelerated by engine braking or regenerative braking. When the functions of the travel control unit or the actuator group have not deteriorated, performing no active braking allows reduction in the degree of discomfort felt by the driver in the driving handover.”

Where the natural deceleration mode can be considered an autonomous mode that has less pre-cautionary constraints than the normal mode (only steering is controlled rather than steering and active braking/acceleration).
In para [0068] and para [0069] it is discussed that when the driver steers with the steering wheel it transitions the vehicle to manual mode where the driver can have full control. Thus, it can be said that the driver is being given partial control that provides access to steering, acceleration, and braking in the natural deceleration mode. Additionally, as when the driver can make inputs to the steering wheel that will be read as a signal to transition, it can be said manual driver operation is being enabled.
}

monitoring the manual driver operation of the vehicle for a time period; 
{fig. 5 S508 S511, Para [0070] “In step S511, the ECU 20A (switching control unit 403) determines whether a predetermined period (period according to automated driving level of vehicle V, for example, 4 seconds or 15 seconds) has elapsed since the start of the driving handover notification. When the predetermined period has elapsed (“YES” in S511), the ECU 20A proceeds to the process in step S512, whereas when the predetermined period has not elapsed (“NO” in S511), the ECU 20A returns to the process in step S504 and repeats the processes in step S504 and the following steps.”

Where manual driver operation is monitored until the handover notification is responded to at s508 “yes”(time it takes for the response to occur can be considered a time period) or until a predetermined fixed period runs out s511 “yes”
}
evaluating the monitored manual driver operation of the vehicle against the second set of pre-cautionary constraints during the time period; and
{fig. 5 S508 where it is being evaluated if the handover notification has been responded to. It should be noted that the applicant’s specification does not define what “against the second set of pre-cautionary constraints” means and thus its being interpreted as during use of the second set of pre-cautionary constraints.
}
deactivating the second set of pre-cautionary constraints upon the expiry of the time period if the manual driver operation passes the evaluation, or 
{Fig. 5 where as stated above, the manual driver operation is monitored until the handover notification is responded to at s508 “yes”(time it takes for the response to occur can be considered a time period) Thus fig. 5 S509 and s510 occur after the time period. The second set of pre-cautionary constraints is deactivated at s510 as the vehicle in now in a manual driving mode.
}
providing control of the vehicle to the ADS if the manual driver operation fails the evaluation.
{para [0068, 0070, and 0071] “when the driver has not responded (“NO” in step S508), the ECU 20A proceeds to the process in step S511…. In step S511, the ECU 20A (switching control unit 403) determines whether a predetermined period (period according to automated driving level of vehicle V, for example, 4 seconds or 15 seconds) has elapsed since the start of the driving handover notification. When the predetermined period has elapsed (“YES” in S511), the ECU 20A proceeds to the process in step S512, whereas when the predetermined period has not elapsed (“NO” in S511), the ECU 20A returns to the process in step S504 and repeats the processes in step S504 and the following steps. In step S512, the ECU 20A (travel control unit 401) terminates the automated driving in the natural deceleration mode or the active deceleration mode being performed and performs the automated driving in a stop-state transition mode.”

Fig. 5 where the lack of response before the end of the time period can be considered failing the evaluation. Performing automated driving in a stop-state transition mode can be considered providing control of the vehicle to the ADS.
}


Regarding claim 2, Honda teaches The method according to claim 1, wherein the ADS comprises a Minimal Risk Condition, MRC, feature, and wherein the step of providing control of the vehicle to the ADS comprises: bringing the vehicle to the MRC, or resuming control of the vehicle to the ADS feature.
{para [0071] “In step S512, the ECU 20A (travel control unit 401) terminates the automated driving in the natural deceleration mode or the active deceleration mode being performed and performs the automated driving in a stop-state transition mode. The stop-state transition mode is a mode that causes the vehicle V to be stopped in a safe position or the vehicle speed to be decelerated to a speed slower than the deceleration end speed in the active deceleration mode. Specifically, the ECU 20A searches for a position where the vehicle V can be stopped while actively decelerating the vehicle V to a speed slower than the deceleration end speed in the active deceleration mode.”
Where the Stop-state transition mode can be considered a MRC feature
}
Regarding claim 3, Honda teaches The method according to claim 1, wherein the step of evaluating the monitored driver operation comprises continuously evaluating the monitored manual driver operating during the time period; and wherein the step of providing control of the vehicle to the ADS comprises providing the control of the vehicle to the ADS when the monitored manual driver operation fails the evaluation.
{Fig. 5 where S504 to s511 are on a loop and thus step s508 where it is determined if the notification was responded to is repeatedly checked and thus can be said to be continuously monitored.
The stop-state transition mode is started right after the predetermined period of time has elapsed and is thus occurring when the evaluation of whether there has been a response has failed.
}
Regarding claim 5, Honda teaches The method according to claim 1, wherein the first set of pre-cautionary constraints is different from the second set of pre-cautionary constraints.
{para [0059] “In step S501, the ECU 20A (travel control unit 401) performs the automated driving in a normal mode. The normal mode is a mode in which the steering, driving, and braking are all performed as required to try to reach a destination.”

para [0063] “The natural deceleration mode is a mode in which only the steering is performed as required to wait for the driver's response to the driving handover notification. In the natural deceleration mode, no active braking is performed by the ECU 23A, but the vehicle V is decelerated by engine braking or regenerative braking. When the functions of the travel control unit or the actuator group have not deteriorated, performing no active braking allows reduction in the degree of discomfort felt by the driver in the driving handover.”

Where controlled steering, driving, and braking are the first set and controlled steering is the second set. Thus the two sets are different.
}
Regarding claim 6, Honda teaches The method according to claim 1, wherein the second set of pre-cautionary constraints comprises at least one of: a sub-set of pre-cautionary constraints of the first set of pre-cautionary constraints; a smaller number of pre-cautionary constraints than the first set of pre- cautionary constraints; and a higher threshold for at least one pre-cautionary constraint out of the first set of pre-cautionary constraints.
{ para [0059] “In step S501, the ECU 20A (travel control unit 401) performs the automated driving in a normal mode. The normal mode is a mode in which the steering, driving, and braking are all performed as required to try to reach a destination.”

para [0063] “The natural deceleration mode is a mode in which only the steering is performed as required to wait for the driver's response to the driving handover notification. In the natural deceleration mode, no active braking is performed by the ECU 23A, but the vehicle V is decelerated by engine braking or regenerative braking. When the functions of the travel control unit or the actuator group have not deteriorated, performing no active braking allows reduction in the degree of discomfort felt by the driver in the driving handover.”

Where controlled steering, driving, and braking are the first set and controlled steering is the second set. Thus the second set is a subset of the first set.

}
Regarding claim 7, Honda teaches The method according to claim 1, wherein the step of obtaining a request to deactivate the ADS feature comprises: obtaining, from a Human-Machine-Interface, HMI, a driver-initiated request to deactivate the ADS feature; or obtaining a machine-initiated request to deactivate the ADS feature.
{para [0060] “In step S502, the ECU 20A (switching control unit 403) determines whether switching to the manual driving is necessary. In a case where the switching is necessary (“YES” in S502), the ECU 20A proceeds to the process in step S503, whereas in a case where the switching is unnecessary (“NO” in S502), the ECU 20A repeats the step S502.”
As shown in Fig. 5 at S503 the request is generated.
Where it is the ECU determining that the switch out of normal autonomous driving mode is required and thus a machine-initiated request is obtained.
 
It should be noted the broadest reasonable interpretation of the above claim is the step comprises either of the requests with both not being required. 
}
Regarding claim 8, Honda teaches The method according to claim 7, wherein the ADS feature configured to operate within an operational design domain, ODD, and wherein the step of obtaining a machine-initiated request to deactivate the ADS feature comprises: obtaining sensor data indicative of an exit from the ODD; and obtaining the machine-initiated request to deactivate the ADS feature in response to the obtained sensor data indicative of the exit from the ODD.
{para [0060] “In step S502, the ECU 20A (switching control unit 403) determines whether switching to the manual driving is necessary. In a case where the switching is necessary (“YES” in S502), the ECU 20A proceeds to the process in step S503, whereas in a case where the switching is unnecessary (“NO” in S502), the ECU 20A repeats the step S502. The ECU 20A determines that the switching to the manual driving is necessary, for example, when the function determination unit 402 determines that part of the functions of the vehicle V has deteriorated, when it is difficult to continue the automated driving due to a change in the surrounding traffic conditions, or when the vehicle V has reached a point in the vicinity of a destination set by the driver.”

Where as discussed above in para [0060] the request to switch out of the normal automated driving mode can be in response to the traffic conditions being outside of an operational design domain or the vehicle being at a point in its journey that is outside the operational design domain for autonomous driving.

A gps sensor is used to determine location of the vehicle which would be involved in determining both of the above exits from the operational design domain.

Para [0030] “The ECU 28A is a position recognition unit that recognizes the current position and travel route of the vehicle V. The ECU 28A controls a gyro sensor 33A, a GPS sensor 28b, and a communication device 28c and processes information on the results of sensing or communication performed thereby. The gyro sensor 33A senses the rotational motion of the vehicle V. The result of the sensing performed by the gyro sensor 33, for example, allows determination of the travel route of the vehicle V. The GPS sensor 28b senses the current position of the vehicle V. The communication device 28c wirelessly communicates with a server that provides map information and traffic information and acquires the information. A database 28a can store high-accuracy map information, and the ECU 28A allows more accurate identification of the on-lane position of the vehicle V based, for example, on the map information.”
}

Regarding claim 9, it recites A non-transitory computer storage medium having limitations similar to those of claim 1 and therefore is rejected on the same basis.
Additionally Honda teaches non-transitory computer storage medium storing one or more computer readable code which, when executed on one or more processors of a vehicle control system, cause the one or more processors carry out a method for managing a hand-over from an Automated Driving System, ADS, to a driver of a vehicle, wherein the ADS comprises an ADS feature being associated with a first set of pre-cautionary constraints out of a plurality of pre-cautionary constraints imposed by a Pre-cautionary Safety, PCS, module while the ADS feature controls the vehicle, the method comprising:
{para [0055] “The ECU 20A includes a travel control unit 401, a function determination unit 402, and a switching control unit 403. The travel control unit 401, the function determination unit 402, and the switching control unit 403 may each be achieved by a dedicated circuit, such as an ASIC (application specific integrated circuit), or may be achieved when a general-purpose processor, such as a CPU, executes a program read into a memory.”
}

Regarding claim 10, it recites A system having limitations similar to those of claim 1 and therefore is rejected on the same basis.
Additionally Honda teaches A system for managing a hand-over from an Automated Driving System, ADS, to a driver of a vehicle, wherein the ADS comprises an ADS feature, the system comprising: a Pre-Cautionary Safety, PCS, module configured to impose a first set of pre- cautionary constraints for the ADS feature while the ADS feature controls the vehicle; control circuitry configured to:
{para [0055] “The ECU 20A includes a travel control unit 401, a function determination unit 402, and a switching control unit 403. The travel control unit 401, the function determination unit 402, and the switching control unit 403 may each be achieved by a dedicated circuit, such as an ASIC (application specific integrated circuit), or may be achieved when a general-purpose processor, such as a CPU, executes a program read into a memory.”
Where as discussed in the claim 1 rejection the ECU 20A performs the functions of the ADS and PCS module.
}

Regarding claim 11, it recites A system having limitations similar to those of claim 3 and therefore is rejected on the same basis.
Regarding claim 13, it recites A system having limitations similar to those of claim 5 and therefore is rejected on the same basis.
Regarding claim 14, it recites A system having limitations similar to those of claim 6 and therefore is rejected on the same basis.

Regarding claim 15, it recites A vehicle having limitations similar to those of claim 1 and therefore is rejected on the same basis.
Additionally Honda teaches A vehicle comprising: an Automated Driving System, ADS, module comprising an ADS feature configured to control steering, acceleration, and braking of the vehicle within a predefined Operational Design Domain, ODD; and a system for managing a hand-over from an Automated Driving System, ADS, to a driver of a vehicle, wherein the ADS comprises an ADS feature, the system comprising: a Pre-Cautionary Safety, PCS, module configured to impose a first set of pre- cautionary constraints for the ADS feature while the ADS feature controls the vehicle; control circuitry configured to:
{para [0055] “The ECU 20A includes a travel control unit 401, a function determination unit 402, and a switching control unit 403. The travel control unit 401, the function determination unit 402, and the switching control unit 403 may each be achieved by a dedicated circuit, such as an ASIC (application specific integrated circuit), or may be achieved when a general-purpose processor, such as a CPU, executes a program read into a memory.”
Where as discussed in the claim 1 rejection the ECU 20A performs the functions of the ADS and PCS module.

ECU 20A also performs the function of the System for managing a hand-over as discussed in para [0055] “The ECU 20A includes a travel control unit 401, a function determination unit 402, and a switching control unit 403. …. The switching control unit 403 controls the switching between the automated driving and the manual driving.”

ECU 20A is within a vehicle as shown in Fig. 1
}

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. (US 20200180661 A1; hereinafter known as Honda) in view of Peterman-Stock et al. (US 20180222318 A1, hereinafter known as Petermann-Stock).

Regarding Claim 4, Honda teaches The method according to claim 1, further comprising: at an electronic device with a display: displaying on the display a user interface comprising: a graphical representation of a first user interface while the ADS feature controls the vehicle; a graphical representation of a second user interface while the driver has partial control of the vehicle; and a graphical representation of a third user interface when the second set of pre-cautionary constraints are deactivated
{Para [0027] “The ECU 25A is an in-vehicle notification control unit that controls an information output device 43A, which notifies the driver and passengers in the vehicle of information. The information output device 43A includes, for example, a display device, such as a head-up display, and a voice output device. The information output device 43A may further include a vibrator. The ECU 25A, for example, causes the information output device 43A to output a variety of pieces of information, such as the vehicle speed and the outside temperature, and information, for example, on route guidance.”
}

Even though Honda does imply that the handover notification of Fig. 5 s503 could be displayed on the display device (the display is controlled by the “in-vehicle notification control unit”) making atleast one user interface different, Honda does not explicitly teach wherein the first user interface, the second user interface, and the third user interface are different. 

However, Peterman-Stock teaches The method according to claim 1, further comprising: at an electronic device with a display: displaying on the display a user interface comprising: a graphical representation of a first user interface while the ADS feature controls the vehicle; a graphical representation of a second user interface while the driver has partial control of the vehicle; and a graphical representation of a third user interface when the second set of pre-cautionary constraints are deactivated, wherein the first user interface, the second user interface, and the third user interface are different.
{Para [0059] “If it is ascertained that the vehicle 6 is operated in the first driving mode, i.e., the manual driving mode, a display as shown in FIG. 5a is displayed.”
Where manual driving mode can be considered when the second set of pre-cautionary constraints are deactivated.


Para [0065] “If it is ascertained that the vehicle 6 is operated in the second driving mode, i.e., the highly automatic driving mode, a display is displayed as shown in FIG. 5b.”
Where highly automatic driving mode can be considered when the ADS feature controls the vehicle.

Para [0070] “If it is ascertained that the vehicle 6 is operated in the third driving mode, i.e., one of the partially automatic driving modes, a display as shown in FIG. 5c is displayed.”
Where partially automatic driving mode can be considered when while the driver has partial control.


Where it can be seen in Fig. 5a-5c that every displayed interface is different
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Honda to incorporate the teachings of Petermann-Stock et al. to have a different user interface for all three driving modes because it allows the driver to at all times check what their driving responsibilities are (para [0061] “Moreover, both graphical action elements 9.2 and 10.2, which are displayed adjacent to the second graphical element 8, are displayed highlighted in comparison to the graphical action element 9.1 and 10.1, which are displayed adjacent to the first graphical element 7. The two graphical action elements 9.2 and 10.2 are displayed highlighted, by the graphical action elements 9.1 and 10.1 being displayed grayed-out, i.e., no longer orange but gray. As a result, it is communicated to the driver which actions are the responsibility of the active actuator, i.e., in the present case the driver himself.”) Improves convenience to the driver (Para [0053] “The first action element 9, which represents the “monitoring” action and the second action element 10 which represents the “vehicle guidance” action are, therefore, displayed with the first graphical element 7. In the present case, “with” is understood once again as adjacent to the first graphical element 7. As a result, the driver is able to detect immediately by looking at the display surface 3 that he does not have to carry out either of the two actions himself and is able to devote himself to other activities.”)

Regarding claim 12, it recites A system having limitations similar to those of claim 4 and therefore is rejected on the same basis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aoi et al. (US 20190056732 A1) teaches “An automated driving assistance apparatus assists automated driving control of a passenger car, and includes a driver monitoring unit and a manual driving recovery level setting unit. The driver monitoring unit monitors the state of the driver that is driving the passenger car. The manual driving recovery level setting unit sets, in a stepwise manner, a level indicating whether or not a switch can be made from automated driving to manual driving in a predetermined switching zone, based on the state of the driver detected by the driver monitoring unit.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296. The examiner can normally be reached Mon - Fri 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668